ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
Lakeshore Engineering Services, Inc.         )       ASBCA No. 59249
                                             )
Under Contract No. W5J9JE-l 0-D-0004         )

APPEARANCE FOR THE APPELLANT:                        Anthony J. Calamunci, Esq.
                                                      Special Counsel for Chapter 7 Trustee,
                                                       Alfred T. Giuliano
                                                      FisherBroyles, LLP
                                                      Toledo, OH

APPEARANCES FOR THE GOVERNMENT:                      Thomas H. Gourlay, Jr., Esq.
                                                      Engineer Chief Trial Attorney
                                                     Dawn-Carole Harris, Esq.
                                                      Engineer Trial Attorney
                                                      U.S. Army Engineer District, Fort Worth

                                ORDER OF DISMISSAL

       The parties have filed a joint motion to dismiss with prejudice, representing that
the Chapter 7 Trustee and the government have reached a settlement in the related
bankruptcy litigation, which settlement has been approved by the bankruptcy court and
resolves the claims at issue in this appeal.

       Accordingly, this appeal is dismissed with prejudice.

       Dated: 25 August 2016
                                                                   /,/.
                                                 ALEXANDER YO
                                                 Administrative Judge
                                                 Armed Services Board
                                                 of Contract Appeals
       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 59249, Appeal ofLakeshore
Engineering Services, Inc., rendered in conformance with the Board's Charter.

       Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals




                                             2